DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    THE DENTAL LAW FIRM, P.A. d/b/a SHOCHET LAW GROUP,
                    a Florida corporation,
                          Appellant,

                                    v.

          THE PEOPLE’S CHOICE PUBLIC ADJUSTER, LLC,
                a Florida limited liability company,
                             Appellee.

                               No. 4D21-36

                              [July 14, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502019CA015626XXXXMB.

  Randall Shochet of Shochet Law Group, Trenton, for appellant.

  Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
and Alan L. Raines of Wasch Raines LLP, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.